
	
		I
		111th CONGRESS
		1st Session
		H. R. 4043
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Ms. Shea-Porter (for
			 herself and Mr. Jones) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to recognize the
		  spouses of members of the Armed Forces who are serving in combat or have served
		  in combat through the presentation of an official lapel
		  button.
	
	
		1.Short titleThis Act may be cited as the
			 Military Spouse Pin
			 Act.
		2.Department of
			 Defense recognition of spouses of members of the Armed Forces serving in
			 combat
			(a)Establishment
			 and presentation of lapel buttonChapter 57 of title 10, United States Code,
			 is amended by inserting after section 1126 the following new section:
				
					1126a.Spouse-of-a-combat-veteran
				lapel button: eligibility and presentation
						(a)Design and
				eligibilityA lapel button,
				to be known as the spouse-of-a-combat-veteran lapel button, shall be designed,
				as approved by the Secretary of Defense, to identify and recognize the spouse
				of a member of the armed forces who is serving in a combat zone for a period of
				more than 30 days.
						(b)PresentationUnder regulations to be prescribed by the
				Secretary of Defense, the Secretary concerned shall present one
				spouse-of-a-combat-veteran lapel button without cost to the spouse of a member
				described in subsection (a) as soon as practicable after the member completes
				30 days of service in a combat zone.
						(c)Limitation on
				number of buttons(1)Not more than one
				spouse-of-a-combat-veteran lapel button may be presented to the spouse of a
				member, regardless of the number of times the member serves in a combat
				zone.
							(2)Notwithstanding paragraph (1), if
				subsequent service by a member in a combat zone occurs while the member is
				married to a different spouse, a spouse-of-a-combat-veteran lapel button shall
				be presented to the current spouse under this section.
							(3)Notwithstanding paragraph (1), if a
				spouse-of-a-combat-veteran lapel button presented under this section has been
				lost, destroyed, or rendered unfit for use without fault or neglect on the part
				of the spouse to whom it was furnished, the Secretary concerned may replace the
				lapel button upon application and payment of an amount sufficient to cover the
				cost of manufacture and presentation.
							(d)Exception to
				time period requirementThe 30-day periods specified in
				subsections (a) and (b) do not apply if the member is killed or wounded in the
				combat zone before the expiration the period.
						(e)Combat zone
				definedThe term
				combat zone has the meaning given that term in section 112(c)(2)
				of the Internal Revenue Code of
				1986.
						.
			(b)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1126 the following new item:
				
					
						1126a. Spouse-of-a-combat-veteran lapel
				button: eligibility and
				presentation.
					
					.
			(c)Presentation to
			 spouses of veterans of earlier conflicts
				(1)AvailabilityThe Secretary of Defense shall make the
			 spouse-of-a-combat-veteran lapel button authorized by section 1126a of title
			 10, United States Code, as added by subsection (a), available to the spouse
			 (including a surviving spouse) of any member of the Armed Forces who served in
			 a combat zone for a period of more than 30 days during World War II, the Korean
			 Conflict, the Vietnam Conflict, or any other period of armed hostilities in
			 which the United States was engaged before the date of the enactment of this
			 Act. The Secretary shall provide a mechanism by which a spouse or surviving
			 spouse of a combat veteran, or a person acting on behalf of a spouse or
			 surviving spouse of a combat veteran, to apply to the Secretary of Defense for
			 a spouse-of-a-combat-veteran lapel button.
				(2)Notification of
			 certain membersNot later
			 than 60 days after the date of the enactment of this Act, the Secretary of
			 Defense shall notify members of the Armed Forces who served in a combat zone
			 for a period of more than 30 days since September 11, 2001, of the availability
			 of the spouse-of-a-combat-veteran lapel button under this subsection.
				(3)Limitations and
			 exceptionsSubsections (c)
			 and (d) of section 1126a of title 10, United States Code, shall apply with
			 respect to the presentation of the spouse-of-a-combat-veteran lapel button
			 under this subsection.
				
